Citation Nr: 0430138	
Decision Date: 11/12/04    Archive Date: 11/24/04

DOCKET NO.  03-28 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of cold 
injury of the feet.

2.  Entitlement to a compensable initial rating for residuals 
of a left hand injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel





INTRODUCTION

The veteran served on active duty from February 1953 to 
January 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

(Consideration of the claim for a higher initial rating for 
left hand disability is deferred pending completion of the 
development sought in the remand set out below.)


FINDING OF FACT

The veteran currently suffers from residuals of cold injury 
of both feet that are reasonably attributable to his period 
of active military service.  


CONCLUSION OF LAW

The veteran has residuals of cold injury of both feet that 
are the result of disease or injury incurred during active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303(d), 3.304 (2004). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran submitted a claim of service connection for 
residuals of frostbite of both feet in August 2002.  The 
veteran said that he arrived in Korea in August 1953 and did 
not have any winter clothing.  He said that he served on the 
front lines and received his winter clothing issue in January 
1954.  The veteran contends that he suffered from extreme 
cold conditions, wet feet, and frostbite as a result of his 
service in Korea.  He contends that current foot problems are 
related to his cold exposure in service.

The veteran's DD 214 reflects that he had approximately one 
year and four months of overseas duty.  His military 
decorations include the Korean Service Ribbon, United Nations 
Service medal and the Republic of Korea Presidential Unit 
Citation.  

Service medical records (SMRs) from the veteran's period of 
active duty are negative for treatment of any residuals of a 
cold injury.  Pes cavus was noted during his entry 
examination.

Associated with the claims file is a private medical opinion 
from M. Muscatella, D.P.M., dated in September 2002.  The 
veteran related that he sustained a cold injury to his feet 
while stationed in Korea.  He gave a history of having his 
feet exposed to frigid winter conditions including snow, ice, 
mud, and wet conditions.  He also stated that his first 
winter in Korea he had no winter clothing or boots until late 
in the winter and he sustained cold injury to the point where 
his feet were frozen and numb most of the time.  He noted 
that they were a dark, ashen, grayish black color during his 
time in Korea and he could not feel his feet.  Since then, he 
has had continued problems with pain and paresthesia, mostly 
at night.  He also suffered from pruritus and tingling and 
numbness in his feet bilaterally.

The examination revealed findings that were consistent with 
previous frostbite injury including decreased profusion to 
the toes, cyanosis, rubor to the toes, absence of hair growth 
and decreased capillary filling time.  

The veteran was afforded a VA examination in October 2002.  
The examiner noted that he had reviewed the pertinent copies 
of private treatment records.  The veteran related that he 
had cold injuries to his feet while stationed in Korea.  He 
stated that his pain was a continuous burning kind of pain.  
He further stated that the pain 


worsened in cold weather.  He also stated that he could only 
walk a block before the pain increased and he had to get off 
his feet.  He related that he could not walk barefoot on his 
carpet at home because of the pain in both feet.  He also 
stated that his feet felt numb, but he still felt pain and 
that his feet also felt cold constantly.

The examination revealed that the veteran's feet had high 
arches bilaterally and that the feet were tender on palpation 
along the longitudinal arch in both feet.  The skin of the 
feet was not particularly cold to the touch and the pulses 
were easily palpable at the ankle.  There was no pedal edema 
and the skin and nails were in fairly good condition.  
Vibratory senses and monofilament senses were rather variable 
and the veteran seemed to have sensitivity and more natural 
response on the toes than on the forefeet.  He seemed to have 
more sensitivity to vibration and monofilament stimulation on 
the lateral aspects of the feet than he did on the medial 
aspect, and less on the dorsum.  He ambulated with a guarded 
gait but nothing spectacular.  The examiner opined that the 
veteran suffered from residuals of cold injury of both feet.

Also associated with the claims file is a cold injury 
protocol examination history, which the veteran completed.  
He related that he suffered from frostbite and frozen feet 
bilaterally while serving in Korea from December 1953 to 
February 1954.  He stated that the weather was wet and cold 
and reached temperatures below zero degrees.  He walked the 
38th parallel and was an outpost guard.  He became aware that 
he suffered a cold injury because he felt severe burning and 
numbness of the feet.  His symptoms included pain, black 
discoloration, numbness, tingling, stiffness and the outer 
skin peeling off.  He did not seek treatment at the time of 
the injury.  He was not relieved from duty after he suffered 
the cold injury.  He related that many other people in his 
unit also suffered from cold injuries with similar symptoms.  
After his injured feet healed he said that he continued to 
suffer from constant pain that worsened in cold weather and 
at night.  His feet also itched when exposed to air.  The 
pain was located on the arches of his feet and all over the 
affected parts.  He experienced burning and itching, 
numbness, tingling, and pins-and-needles feeling, changes in 
color of the affected parts, and change in thickness 


of the skin affected.  He reported that arthritis had been 
diagnosed in the affected area, and he could not walk 
barefoot due to the pain.

II.  Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2004).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court) lay observation 
is competent.  

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to pertinent symptomatology experienced since 
service.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

In this case the veteran reports that he was exposed to 
frigid winter conditions during his active service in Korea.  
Dr. Muscatella said that his examination findings were 
consistent with previous frostbite injury.  The October 2002 
VA examiner, after reviewing the veteran's private treatment 
records, found that his examination findings showed residuals 
of cold injury of both feet.  

The Board finds that the accumulated evidence is such to show 
that the veteran's residuals of cold injury are related to 
his military service.  The veteran has established that he 
served in Korea during a winter period.  He has claimed 
residuals of cold exposure, as indicated on the protocol 
examination history.  See 38 U.S.C.A. § 1154(a) (West 2002); 
38 C.F.R. § 3.303(a) (due consideration is to be given to the 
places, types and circumstances of service as shown by 
service records, medical records, and all pertinent medical 
and lay evidence).  Examination reports from a private 
podiatrist and VA examiner have confirmed that the veteran 
currently suffers from residuals of cold exposure.  There is 
no medical opinion evidence to contradict the conclusion that 
the veteran's residuals of cold injury are related to 
service.  Although it is curious that he did not seek 
treatment or file a claim for so long after military service 
(he filed a claim in 1955, but did not mention cold injury), 
the Board finds that the medical opinions, when considered in 
light of the veteran's account of what happened in service, 
bring the evidence into relative equipoise.  Consequently, 
with resolution of reasonable doubt in the veteran's favor, 
the Board finds that a grant of service connection is 
warranted.


ORDER

Entitlement to service connection for residuals of cold 
injury of the feet is granted.


REMAND

The veteran was denied service connection for residuals of a 
left hand injury in August 1955.  After the veteran filed 
another claim in August 2002, service connection was 
established.  This was done by a December 2002 rating 
decision.  The RO awarded a noncompensable disability rating, 
effective from August 21, 2002.

The veteran expressed his disagreement with the 
noncompensable disability rating in January 2003.  The issue 
was fully developed and is currently on appeal to the Board.  
The issue is a claim for a higher initial rating as it 
involves the veteran's disagreement with an original rating 
action.  Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's representative submitted a VA Form 646 wherein 
he addressed the issues on appeal in October 2003.  The 
representative also asserted that the effective date for 
service connection for the veteran's left hand injury should 
be from 1955 when he first filed a claim.  His basis for the 
assertion was that SMRs received after the prior denial 
constituted new and material evidence under 38 C.F.R. 
§ 3.156(c) (2004).  Accordingly, he argued that service 
connection should be established from the date of the 
original claim.  The Board finds that the October 2003 
submission by the representative constitutes a valid notice 
of disagreement with the effective date of service connection 
established by the December 2002 rating decision.

There is no indication that a statement of the case (SOC) has 
been issued in regard to the issue of entitlement to an 
earlier effective date for service connection.  Because the 
veteran, through his representative, has submitted a timely 
notice of disagreement, see 38 C.F.R. §§ 20.201, 20.302 
(2003), a SOC must be issued.  See Manlincon v. West, 12 Vet. 
App. 328 (1999).  An SOC should be issued on the effective 
date question unless the veteran's claim is resolved in some 
manner, such as by a favorable RO decision, or withdrawal of 
the claim.

The issue of a higher initial rating for the veteran's 
service-connected residuals of a left hand injury may be 
affected by the evidence received or the RO's adjudication of 
the earlier effective date claim.  As staged ratings are for 
consideration in Fenderson-type cases, the adjudication of an 
earlier effective date for the award of service connection 
may alter the time period to be addressed in the rating 
analysis.  Action on the rating question will therefore be 
deferred pending further action by the RO on the effective 
date question.



Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO should issue a statement 
of the case (SOC) on the issue of an 
earlier effective date for service 
connection.  If, and only if, a 
substantive appeal is timely filed, 
the issue should be returned to the 
Board.

2.  After undertaking any other 
development deemed appropriate on 
the rating issue, the RO should 
again consider the claim for a 
higher initial rating.  If any 
benefit sought is not granted, the 
veteran and his representative 
should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  The RO should address 
whether staged ratings are 
warranted.  Fenderson, supra.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. 


No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



